Citation Nr: 0510506	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974 and July 1979 to April 1986.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2000 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
been submitted to reopen a claim for service connection for a 
low back disorder, but that after de novo review of the 
claim, service connection remained denied.  


FINDINGS OF FACT

1.	Complaints of low back pain during service are not shown 
to be related to a currently manifested chronic low back 
disorder.  

2.	A chronic low back disorder was not evident during service 
or until many years thereafter and is not shown to have been 
caused by any in-service event.


CONCLUSION OF LAW

A chronic low back disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The law addresses the notification and 
assistance requirements of VA in the context of claims for 
benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

The RO has provided the veteran with the appropriate notice 
for compliance with the VCAA.  In this regard, the veteran 
was furnished a supplemental statement of the case in January 
2004 and a letter in February 2004 that provided notification 
of the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant for information as to any evidence that 
pertains to the claim that he wished VA to try to obtain.  
While notification was provided following the September 2000 
denial of the claim, that denial was made prior to the 
enactment of the VCAA and there has been a subsequent 
adjudication since the notification was issued.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is claiming service connection for the residuals 
of a low back injury that he asserts he sustained in a 
parachute jump in 1985.  Review of the service medical 
records shows no complaint or manifestation of a back 
disorder during his second period of active duty, but do show 
complaints of low back pain in 1972 and 1974, during his 
first period of service.  It is noted that on examination by 
VA in March 1975, between the two periods of service, there 
were no complaints of pain in the low back.  Similarly, no 
complaints of low back pain were reported on examination for 
entry into the veteran's second period of service in 1979, on 
examination for airborne duty in 1982, or on examination in 
1986, which found the spine "normal.".  

In August 2000, a statement was received from a man who 
served with the veteran in the 82nd Airborne Division during 
1985.  He verified that the veteran participated in a 
parachute drop in May 1985 when most of the jumpers landed 
among tall trees resulting in numerous injuries.  He stated 
that he had no specific memory of the veteran's injuries, but 
did not doubt that these had occurred as many members of this 
unit did not admit injuries for fear of showing weakness.  

VA outpatient treatment records, dated in January 1989, show 
that the veteran has complaints of low back pain that he 
attributed to a parachute jump into trees during 1985.  X-ray 
studies were planned.  The assessment was degenerative joint 
disease versus arthritis.  

An examination was conducted by VA in June 1989.  At that 
time, the veteran reported having had a spinal compression.  
He stated that he noticed occasional sacral pain for which he 
used Motrin on a periodic basis.  Examination showed no 
neurologic deficits and no pain on straight leg raising.  X-
ray studies were normal.  The impression was history of 
spinal compression; however there is no evidence of spinal 
compression in the lumbosacral region on X-ray examination.  

An examination was conducted for VA in August 1998.  At that 
time, the veteran complained that he had had low back pain 
for approximately 9 years.  He stated that the pain was 
limited to the midline of the low back and was nonradiating 
in nature.  Examination of the low back showed no significant 
limitation of motion and no pain, tenderness, or palpable 
muscle spasm.  X-rays of the lumbar spine showed very mild 
facet hypertrophy at L5-S1.  The impression was that there 
was no evidence of illness or disability with regard to the 
lumbar spine.  

A magnetic resonance imaging (MRI) study was performed at a 
private facility in March 2000.  That showed early 
degenerative disc disease and broad based central 
subligamentous herniation likely.  

An examination was conducted for VA in January 2002.  At that 
time, the veteran was examined and his past medical records 
were reviewed.  The diagnosis was lower back condition shown 
as degenerative disc disease of the L5-S1 and degenerative 
disc disease at L4-L5 and L5-S1.  The veteran's history of 
back injury during a parachute jump was related.  Normal 
findings on examination in 1989 and 1998 were also described, 
as was an automobile accident that was reported to have 
occurred in 1997.  Based upon the history and physical 
findings, it was not possible to offer a definitive medical 
opinion relating the veteran's current lumbar spine condition 
to the injuries sustained in 1985.  

Medical records utilized by the Social Security 
Administration have been received and reviewed.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran had complaints of low back pain during his first 
period of service, but later examinations found no indication 
of a back disorder and the veteran has not claimed that his 
current back disability is related to those complaints.  
Rather, his contention is that his low back disorder is a 
residual of an injury he sustained in 1985 in a parachute 
jump.  While there is no official documentation of this 
injury, there appears to be sufficient credible evidence in 
the form of a lay statement and a 1989 outpatient treatment 
report in which the injury was described, prior to the 
current claim filed by the veteran.  However, there is no 
medical evidence linking the current back disorder, which was 
first demonstrated in 2000, and the injury that reportedly 
took place in 1985.  It is important to note that there have 
been several examinations of the veteran's back showing 
normal findings and on examination in 2002, to specifically 
identify if a relationship exists, no definitive medical 
opinion could be rendered.  

Under these circumstances, the lack of complaints or findings 
on the 1986 examination and the lack of positive findings on 
the 1989 VA examination outweigh the veteran's assertions of 
continuing disability, and the claim must be denied.  The 
preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


